Order                                                                Michigan Supreme Court
                                                                           Lansing, Michigan

  October 22, 2012                                                          Robert P. Young, Jr.,
                                                                                      Chief Justice

  144499(49)                                                                Michael F. Cavanagh
                                                                                  Marilyn Kelly
                                                                            Stephen J. Markman
                                                                            Diane M. Hathaway
                                                                                Mary Beth Kelly
                                                                                Brian K. Zahra,
  E. T. MACKENZIE CO.,                                                                     Justices
             Plaintiff/Counter-Defendant/
             Cross-Plaintiff/Cross-Defendant-
             Appellant,
  v                                                   SC: 144499
                                                      COA: 297406
                                                      Clinton CC: 06-010088-CH
  RBS CONSTRUCTION, INC. a/k/a RBS
  COMPANIES, INC. and KBB CONSTRUCTION,
  INC.,
           Defendants,
  and
  LANSING CLASSIC LIVING, L.L.C.,
           Defendant/Counter-Defendant/
           Cross-Defendant,
  and
  INDEPENDENT BANK WEST MICHIGAN,
           Defendant/Counter-Plaintiff/
           Counter-Defendant/Cross-Plaintiff/
           Third-Party Plaintiff-Appellee,
  v

  KEBS, INC., SPARTAN IRRIGATION, INC.,
  AMERI-CONSTRUCTION & CONCRETE, INC.,
  TREES, INC., and MPC CASH-WAY LUMBER,
  CO.,
              Third-Party Defendants/Third-Party
              Cross-Plaintiffs/Third-Party Counter-
              Plaintiffs-Appellants,
  and
                                                                                                               2


G & B SUPPLY CO., HARRIS HOMES
CARPENTRY, INC., MCGUIRE
MECHANICAL, INC., THOMAS H. MALLORY,
PARAGON CONSTRUCTION CO., LTD., VANS
EXCAVATING, LTD., KENNETH F. DANTER,
WILLIAM E. HOLLAND, III, CHRISTENSEN’S
PLANT CENTER, INC., GUNNER PLUMBING,
INC., STREAMLINE ENTERPRISES, INC.,
TODD FISHER a/k/a TF & KC PAINTING, INC.,
TOTAL OUTDOOR SERVICES, INC.,
MCPHERSON BUILDERS, INC., and E.W.
KITCHENS, INC.,
           Third-Party Defendants,
and
THOMPSON-MCCULLY ASPHALT PAVING,
L.L.C. a/k/a MICHIGAN PAVING &
MATERIALS CO. d/b/a SPARTAN ASPHALT
PAVING CO.,
              Third-Party Defendant/Third-Party
              Counter-Plaintiff/Third-Party
              Cross-Plaintiff-Appellee.

_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s July 24, 2012
order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 22, 2012                    _________________________________________
       h1015                                                                 Clerk